United States Court of Appeals
                       For the First Circuit

No. 12-1801

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                            ZAIRO RAMOS,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]



                               Before

                    Thompson, Baldock,* and Lipez,

                           Circuit Judges.



     Steven A. Feldman for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, with whom Rosa Emilia Rodríguez-Vélez, United
States Attorney, was on brief, for appellee.


                           August 13, 2014




     *
         Of the Tenth Circuit, sitting by designation.
            LIPEZ,   Circuit   Judge.      Zairo    Ramos    and   three   co-

defendants were recorded on video engaging in sex acts with a

fourteen-year-old girl.     In defending at trial against a charge of

aiding and abetting the production of child pornography, Ramos

claimed unsuccessfully that he did not know the acts were being

recorded.    Invoking the insufficiency of the evidence, he presses

that same argument on appeal, along with a claim that the trial

judge deprived him of his right to call a key witness.

            With respect to sentencing, Ramos contests the length of,

and justification for, his prison term, and challenges supervised

release conditions that generally forbid him from using a computer

or the internet without permission from his probation officer or

the court, and another supervised release condition that bars him

from having any "pornographic material."

            After carefully considering the record, we affirm the

conviction and reject Ramos's challenges to his prison sentence.

However, we agree with Ramos that United States v. Perazza-Mercado,

553 F.3d 65 (1st Cir. 2009), requires us to vacate the internet,

computer, and pornography supervised release conditions.               Under

Perazza-Mercado, these conditions are not reasonably related to

Ramos's characteristics and history, and thus deprive him of more

liberty   than    reasonably   necessary    to     achieve   the   goals   of

sentencing.      There remain several narrower computer and internet

restrictions that Ramos did not challenge on appeal.


                                   -2-
                                   I.

             In 2010, KMV,1 then 14, asked a friend of her mother's if

he knew anyone in their housing project who had a computer and

Internet access.2     KMV had known her mother's friend, Félix Iván

Rodríguez-Acevedo, since she was seven or eight and considered him

"like my uncle." Rodríguez-Acevedo introduced KMV to Rey Vilanova-

Delgado ("Vilanova"), a resident on another floor of her building.

Through this introduction, KMV was able to use Vilanova's computer

to   check   social-networking   websites,   lounge   in   his   apartment

playing video games, and watch movies. She told investigators that

Vilanova and Rodríguez-Acevedo began to touch her during her visits

to the apartment. Other men also came to the apartment and engaged

in sexual acts with KMV.

             In February 2011, a social worker in the housing project

learned of the sexual contact between KMV and Vilanova.                Other

neighbors had heard this rumor as well; they reacted by beating

Vilanova with a baseball bat.        While Vilanova recovered in the

hospital, his mother turned over to the social worker a box of

sexually-explicit     photos,    along   with   various    VCR   and    DVD

recordings.      Investigators from the cyber crimes unit of the


      1
       Though KMV was identified often by name in the trial, we
refer to her by her initials.
      2
       We recount the essential facts in the light most favorable
to the jury's verdict, see, e.g., United States v. Polanco, 634
F.3d 39, 40 (1st Cir. 2011), with further factual recitation as
necessary in the analysis.

                                   -3-
Department of Homeland Security interviewed Vilanova, and they

searched some of his electronic devices after he signed a form

consenting to the searches.

            Among the recordings turned over to police were three

videos, shot from different angles, of an incident in May or June

of 2010.3     In the videos, Ramos and co-defendants Rodríguez-

Acevedo, Vilanova, and Félix Javier González-Morales, engaged in

sex acts with KMV.    Count 1 of a superseding indictment alleged

that Ramos, "while aiding and abetting" the three co-defendants in

the video, "did employ, use, persuade, induce, entice or coerce"

KMV to engage in "the lascivious exhibition of the genital areas"

and the performance of "sexual acts, for the purpose of producing

a visual depiction," in violation of 18 U.S.C. § 2251(a).4     The


     3
       KMV did not recall when in that two-month period the videos
were recorded. The district court informed jurors that the precise
date of recording was unknown, but that it fell within the two-
month period.
     4
       Other counts charged Vilanova and Rodríguez-Acevedo with
aiding and abetting child pornography by taking still photographs
of KMV (Count 2); Vilanova and a fifth defendant, Roberto
Encarnación-Ruiz, with aiding and abetting child pornography in
different video of sexual activity with KMV (Count 3); Vilanova
with production of child pornography for videotaping sexual
activity with another minor in a separate incident (Count 4); and
Vilanova and Gonzáles-Morales with possession of child pornography
(Count 5 as to Vilanova, Count 6 as to Gonzáles-Morales). The co-
defendants all reached plea agreements and were sentenced to prison
terms of 210 months for Vilanova and 180 months each for Rodríguez-
Acevedo, Gonzáles-Morales, and Encarnación-Ruiz.       Encarnación-
Ruiz's plea agreement allowed him to appeal the issue of whether a
defense of mistake of age must be available for a defendant charged
with aiding and abetting the production of child pornography under
18 U.S.C. § 2251(a). That appeal is pending, and that argument is

                                -4-
aiding and abetting statute, 18 U.S.C. § 2, provides that a

defendant "is punishable as a principal" if he "aids, abets,

counsels, commands, induces or procures" the commission of a

federal crime.

             At trial, Ramos conceded that he was depicted engaging in

sexual acts with KMV, such as receiving oral sex, but contended

that he did not know he was being filmed, and thus he could not

have aided and abetted the crime of producing child pornography.

The jury instructions, which are not challenged on appeal, told

jurors to consider whether "the defendant was aware that recording,

video recording, photographing, was taking place during the sexual

conduct."5

             At the close of the prosecution's case, Ramos moved for

a judgment of acquittal under Federal Rule of Criminal Procedure

29.   The district court denied the motion, noting in its ruling

from the bench that there was a video camera visible in one of the

still images from the videos, and that it was "patently clear,

it's beyond any reasonable doubt, that everybody in that room knew

that they were being recorded, and that cameras were being used to

record."



not at issue in Ramos's appeal.
      5
       The court further instructed the jury that it could infer
Ramos knew of the recording if he was "aware of a high probability"
that the incident was being recorded on video, and he "consciously
and deliberately avoided learning of that fact."

                                  -5-
            Ramos then sought to call Vilanova as a witness to ask

whether   Vilanova   had   told   him    that   the     sex    acts    were     being

recorded.    Vilanova asserted his Fifth Amendment right against

self-incrimination, citing the pending sentencing on his plea deal

in the case, possible incriminating answers that might be elicited

on   cross-examination,     and    local      charges    still        pending    for

lascivious acts.      The district court held that Vilanova had

properly invoked the Fifth Amendment. The jury found Ramos guilty,

and the court sentenced him to 188 months in prison and ten years

of post-release supervision. Included in the special conditions of

supervision were requirements that Ramos "shall not possess or use

a computer that contains an internal, external or wireless modem

without the prior approval of the Court," and that he "shall not

possess or use a computer, cellular telephone, or any other device

with internet accessing capability at any time and/or place without

prior approval from the probation officer."               Further, the court

added a condition that Ramos "will not possess any pornographic

material,   unless   approved     by    the   probation       officer."         Ramos

objected only to the general ban on the use of computers and the

internet.    He followed with this timely appeal, which includes a

challenge to the ban on the possession of pornographic material.

                                       II.

            We review de novo Ramos's preserved claim that there was

insufficient evidence that he knew the sexual conduct with KMV was


                                       -6-
being recorded.6         Our task is to evaluate the evidence "in the

light most favorable to the prosecution," United States v. Jones,

674 F.3d 88, 91 (1st Cir. 2012) (internal quotation marks omitted)

to    see    if   "a   rational   factfinder   could   find   guilt    beyond    a

reasonable doubt," id.        We do not re-weigh the evidence or take up

the jury's credibility determinations,           United States v. Polanco,

634 F.3d 39, 45 (1st Cir. 2011), nor do we place a "premium" on

"direct as opposed to circumstantial evidence; both types of proof

can     adequately      ground    a   conviction."       United       States    v.

Cortés–Cabán, 691 F.3d 1, 12 (1st Cir. 2012) (internal quotation

mark omitted).

              Ramos's argument at trial and on appeal is largely the

same:       he protested twice in the videos when it appeared someone

was recording or photographing him, and it "defies logic" that

someone who so strenuously objected knew there was a camera

recording.         He characterizes the government's case as a mere

"patchwork of surmises and guesses" about the video recordings.

His argument fails.

              Three overlapping videos, capturing about forty-six-and-

a-half minutes of relevant content, were introduced at trial.                  The

first video, referred to at trial as Video A, was thirty-three-and-



        6
       As noted, Ramos moved for a judgment of acquittal after the
government's case. Because he did not put on any evidence in his
defense, he did not have to renew his motion to preserve the issue.
United States v. Hernández, 218 F.3d 58, 63 n.3 (1st Cir. 2000).

                                       -7-
a-half minutes. Ramos first appeared in that video after about two

minutes of recording. Video B, the second recording, was shot from

a different angle in the room.      It overlapped with most of the

content of Video A, and continued recording after the camera

filming Video A was turned off.7       Ramos was in the bathroom with

KMV when Vilanova turned on the camera for Video B, according to

trial testimony from investigator Rosa Robles Carrasquillo.     Ramos

argued at trial that the beginning of videos A and B do not

indicate that he saw the cameras being turned on; further, he

argued that there was no testimony that the cameras made noise or

had recording lights to alert him that they were on.

            The final recording, Video C, was thirty seconds long. It

was recorded at the end of the forty-six minutes of content shown

at trial, and showed Ramos at the end of the bed, dressing KMV. The

video zoomed in and out on KMV's breasts. Investigator Robles, who

was familiar with the layout of the apartment, testified that from

the angle of the camera it appeared that the person holding it was

on the bed, within a few feet of Ramos and KMV.          There is no

indication in Video C that Ramos said anything in response to being

recorded.

            About twenty-nine minutes into the recorded content,

Vilanova could be seen taking still photographs of a naked KMV.


     7
       After Video A ended, Video B recorded about thirteen more
minutes of content shown at trial. The camera continued to record
for about fifty more minutes, after the group was clothed.

                                 -8-
About a minute later, KMV grabbed a camera and began to use it to

take photos of the men.   When she attempted to take Ramos's photo,

he said "no, not me" in Spanish.   Ramos also commented in response

to being recorded a few minutes later, when Vilanova took the video

camera recording Video A and used it to scan around the room.   When

he did so, he zoomed in on KMV's vagina, then focused on Ramos.

Someone in the video commented that Ramos was covering himself up

in response to the camera, to which Ramos replied in Spanish that

he was not covering himself, "it's that this motherfucker is

recording."   Video A then stopped recording.   Video B continued,

capturing Ramos, Rodríguez-Acevedo, and KMV as they later danced

together on the bed naked.   Seeing these videos, the jurors could

easily have concluded that Ramos's purported protests showed simply

that he did not want to be the focus of attention in a video that

showed him committing a federal crime.

           KMV's testimony provides further support for the jury

verdict.   She testified that she did not realize she was being

recorded on video until "almost at the end," when Vilanova grabbed

the video camera for Video A and tried to record Ramos, prompting

Ramos to swear.   While Ramos argues that "the cameras could not be

so obvious to everyone — otherwise the victim herself would have

seen them," there is ample evidence from which a jury could

conclude that the defendants knew more about the cameras than KMV

did.   For example, KMV testified that, before the sexual contact,


                                -9-
Ramos and others "would go to one side to talk among themselves,"

and    "would   start   signaling    themselves,"     indicating   that   the

subsequent recording was part of a plan.

            As the district court noted, there were gestures from

Ramos and others in the video that, according to the government,

revealed an awareness that cameras were on.              For example, the

government contended that in one series of gestures, Ramos was

checking    with   Vilanova   that   the    cameras   were   recording,   and

Vilanova confirmed and looked briefly at the camera recording Video

A.    The government asked the jury, as the factfinder, to interpret

Ramos "pointing to the camera and laughing" during the exchange as

circumstantial proof of knowledge.          Ramos's counterargument — that

Ramos was actually pointing at Vilanova and laughing — is simply an

argument that the jury could consider and reject.              It is not a

reason to hold that no reasonable jury could have found Ramos

guilty.8   In sum, we see no reason to disturb the jury's finding of

guilt.




       8
       There also was a visible camera in a still image from one of
the videos.   Ramos contended that the camera seen in the still
image was not one of the cameras that was recording. Even assuming
Ramos is correct, the various cameras shown in the videos — such as
the camera KMV and Vilanova used for still photos and the camera
Vilanova grabbed that was recording Video A — support the
government's theory that Ramos and the other co-defendants knew
they were recording.

                                     -10-
                                      III.

              Ramos contends that the district court abrogated his

Sixth Amendment right to call and cross-examine witnesses when it

allowed Vilanova to invoke his Fifth Amendment privilege against

self-incrimination.         He   thus     "sets    in   tension   two   cardinal

precepts:     that a criminal defendant should have full opportunity

to secure evidence in his own defense, and that a witness should be

protected against being compelled to provide testimony that may

incriminate him." United States v. De La Cruz, 996 F.2d 1307, 1312

(1st Cir. 1993).      A defendant's right "'to offer the testimony of

witnesses, and to compel their attendance, if necessary, is in

plain terms the right to present a defense,'" and such a right is

"'a fundamental element of due process of law.'" United States v.

Gary, 74 F.3d 304, 308 (1st Cir. 1996) (quoting Washington v.

Texas, 388 U.S. 14, 19 (1967)).           But the Sixth Amendment does not

provide     "an   unfettered     right     to     offer   testimony     that   is

incompetent, privileged, or otherwise inadmissible under standard

rules of evidence." Id. at 308-09 (quoting Taylor v. Illinois, 484
U.S. 400, 410 (1988)) (internal quotation marks omitted).                Thus we

have   held    that   a   witness   may   invoke    the   Fifth   Amendment    if

testifying might incriminate him on direct or cross-examination,

despite a defendant's Sixth Amendment interests in presenting that

testimony.     See, e.g., Gary, 74 F.3d at 309; De La Cruz, 996 F.3d

at 1312-13; United States v. Zirpolo, 704 F.2d 23, 25 (1st Cir.


                                      -11-
1983).    An appellate court reviews favorable rulings on this

invocation     of   the    Fifth     Amendment   privilege   for   abuse   of

discretion.    See Gary, 74 F.3d at 310.

A.   The court's inquiry

             After the close of the prosecution's case, Ramos sought

to conduct a voir dire, without the jury present, to ask Vilanova

whether he had told Ramos he was recording.              Vilanova had been

subpoenaed as a witness for the trial, and his attorney had argued

in pretrial filings that he faced a danger of self-incrimination if

he were to testify. Vilanova's attorney renewed this argument when

Ramos sought the voir dire, highlighting the fact that Vilanova had

entered a plea agreement to one count of aiding and abetting

production of child pornography with respect to KMV, and one count

of   production     of    child    pornography   involving   another   minor.

Awaiting sentencing by Judge Fusté, Vilanova contended that his

answers on the witness stand, and potential cross-examination,

could lead the court to choose a sentence longer than the seventeen

years recommended in the parties' non-binding plea agreement.

Vilanova also anticipated that the government might inquire about

other acts on cross-examination, depending on his testimony about

what he told Ramos about the recording. Vilanova's counsel pressed

one additional concern, a pending "lascivious acts" case in Puerto

Rico's local courts.




                                       -12-
             There was good reason for Vilanova's attorney to worry

about the consequences for her client if he testified at Ramos's

trial.    The plea agreement's factual recitation indicated there

were other times in which Vilanova participated in sex acts

recorded with KMV ("[He] also admitted to having photographed and

videotaped himself and others charged in the Superseding Indictment

engaging in sexual intercourse with 'KMV' on different dates"

(emphasis added)).        The recitation further stated that there were

between seven and ten videos found by investigators of Vilanova

engaging in sex acts with another minor.            Special Agent Vanessa

Blanco had testified briefly about these videos at Ramos's trial,

stating that the other minor never knew she was being recorded.

             Vilanova had also turned over computer hard drives during

the investigation with what a forensic analyst testified was about

one   hundred      thousand   videos    that   Vilanova     recorded.9    His

collection of images of child pornography included scenes of

bestiality.

             In    the    district   court's    inquiry     into   Vilanova's

invocation    of    the   Fifth   Amendment    privilege,    the   prosecutor

provided a specific example of a potential subject of impeachment.

If Vilanova testified that he did not tell Ramos he was recording

and that he thought Ramos did not know about the cameras, the



      9
       Vilanova had a habit of recording all aspects of his life,
according to testimony from the investigators.

                                       -13-
prosecutor stated that he would then pursue a cross-examination

based on the obvious signs that cameras were recording. Vilanova's

attorney characterized this hypothetical as deeply harmful for her

client at sentencing:

     If my client stands here, okay, and says 'No, I did not
     tell Mr. Zairo [Ramos] that he was being recorded, the
     Court has already said that the Court understands that
     that is obvious [that everyone knew they were being
     recorded]. What credibility will my client have?

          After further probing by the court, it thought that this

concern had merit: "The more I think about it, there is a good

possibility . . . that Rey Vilanova, out of ignorance, out of

loyalty . . . to the defendant on trial, out of fear, out of

whatever reason, may screw up badly if he testifies." If this were

to happen, the court noted, "I may give him an adjustment [at his

sentencing] for obstruction of justice."     The court added that

there was also a risk "that transcends this case into local cases

without a doubt," and that there was further risk of information

that could change the sentence on the non-binding plea deal

"because of other conduct that I am not aware of."10




     10
        Vilanova's counsel provided further details to the court in
an ex parte proffer that was then sealed. Because the proffer was
not transcribed and included in the record on appeal, see Fed. R.
App. P. 10(a)-(b), we analyze the issue only on the available
record.

                               -14-
B.   Analysis

            "[T]he convicted but unsentenced defendant retains a

legitimate protectable Fifth Amendment interest as to matters that

could affect his sentence." De La Cruz, 996 F.2d at 1312 (internal

quotation    marks   omitted).    Here,   nothing    in   Vilanova's    plea

agreement with the government would prevent the court from using

Vilanova's possible answers against him at sentencing, and there is

ample evidence that testimony from Vilanova — particularly on a

cross-examination that might inquire about video-recording sexual

acts — had a risk of linking him to other sex-related crimes.11

Thus it is clear that the district court did not abuse its

discretion    in   determining   that   Vilanova    had   a   real   fear   of

worsening his chances for a lenient sentence, admitting to other

misconduct, or incriminating himself with respect to the lascivious

acts case pending in local courts.

            Ramos's counterarguments are unconvincing.          He contends

that the court's failure to do a question-and-answer voir dire of

Vilanova is reversible error.       Ramos casts the district court's

actions as allowing Vilanova to invoke "the Fifth Amendment on a

wholesale scale," and "fail[ing] to either make a particularized


      11
        In some circumstances, a trial judge may be able to
"reconcile the defendant's right to present witnesses with a
witness's privilege against self-incrimination by limiting the
scope of the latter's testimony." Zirpolo, 704 F.2d at 26. Ramos
does not argue on appeal that such a step was possible. Thus our
focus is on his general claim that the district court erred in its
analysis of Vilanova's potential for self-incrimination.

                                   -15-
finding as to the applicability of the privilege or set forth its

rationale."   For support, Ramos cites United States v. Castro, 129
F.3d 226 (1st Cir. 1997), in which the panel wrote that the trial

court   "prudently   required   the    parties   to   proceed    in   a

question-and-answer format," id. at 228, and that the trial court

"should make a particularized finding as to the applicability vel

non of the privilege and should elucidate its rationale," id. at

230.

          A district court inquires into the reasons a witness is

claiming the Fifth Amendment privilege to verify that the witness

is not invoking the privilege "on a blanket basis," id. at 229, and

does in fact face "substantial and 'real,' and not merely trifling

or imaginary, hazards of incrimination."         Marchetti v. United

States, 390 U.S. 39, 53 (1968) (quoting Rogers v. United States,

340 U.S. 367, 374 (1951)). "To sustain the privilege, it need only

be evident from the implications of the question, in the setting in

which it is asked, that a responsive answer to the question or an

explanation of why it cannot be answered might be dangerous because

injurious disclosure could result."    Hoffman v. United States, 341
U.S. 479, 486-87 (1951). Assessing the danger that a witness faces

"is a determination for the court, not the witness, to make, and

[it] is subject to the discretion of the district court."        United

States v. Pratt, 913 F.2d 982, 990 (1st Cir. 1990).             In this

inquiry, the court "must be governed as much by . . . personal


                                -16-
perception of the peculiarities of the case as by the facts

actually in evidence." Hoffman, 341 U.S. at 487 (internal quotation

marks omitted).

           Thus it is crucial for a district court to inform its

discretion through appropriate inquiries, particularly when the

defendant's right to put on a defense is in tension with the Fifth

Amendment privilege.    There are various ways for a district court

to properly inform itself of the nature of the Fifth Amendment

claim.    See Pratt, 913 F.2d at 990 (noting that the need for a

particularized inquiry is "only a general rule"). Ramos's argument

that a question-and-answer format is legally required elevates the

form of the inquiry over its substance.     Here it is clear that the

district court carefully assessed the Fifth Amendment claim and

informed its discretion appropriately.

           Ramos next contends that if Vilanova's pending sentencing

kept alive his Fifth Amendment interest, the trial court "could

have simply and easily ordered a brief adjournment," sentenced

Vilanova, "and then reconvened Ramos's trial."     Ramos never asked

the court to take this step, and his argument ignores the practical

difficulties of such an approach.12     Sentencing is not done on the

spur of the moment.    In the usual sentencing scenario, a probation

officer must first identify all applicable Sentencing Guidelines


     12
        Vilanova's counsel actually suggested this step, but the
court rejected it as "not a realistic argument," and Ramos's trial
counsel offered no opinion on the issue.

                                 -17-
and    policy   statements,    calculate    the   offense   level,   criminal

history, and available sentencing ranges, and identify relevant

factors that might guide the sentencing.               See Fed. R. Crim.

P. 32(d)(1)-(2). The result of this investigation is a presentence

report given to the defendant, the defendant's attorney, and the

government at least thirty-five days before sentencing (though the

defendant may waive this deadline). Id. at 32(e)(2). Both Federal

Rule 32 and Local Rule 132 provide for further deadlines to provide

all sides with adequate notice, including a deadline of fourteen

days from the disclosure of the presentence report for any written

objections to that report.

             At the time Ramos sought to call Vilanova as a witness,

Vilanova's      sentencing    was   about   two-and-a-half    months   away.

Vilanova had reached a plea agreement that left certain important

details subject to further investigation, such as the calculation

of his criminal history.       It would thus have been impractical for

the court to interrupt the trial and sentence Vilanova without the

benefit of a presentence report.13          Not surprisingly, Ramos offers

no authority for such an obligation, and we see no reason to impose

one.    See United States v. Rivas-Macias, 537 F.3d 1271, 1281 (10th

Cir. 2008) ("Defendant cites no authority, and we have found none,

suggesting a district court is required, sua sponte, to continue a



       13
       We note that such a step would not have resolved the pending
local lascivious acts charges against Vilanova.

                                     -18-
defendant's trial until a witness invoking the Fifth Amendment

privilege has been sentenced.").14

                                 IV.

            Ramos claims that the district court did not adequately

explain the reasons for its sentence, see 18 U.S.C. § 3553(c), and

that it should have chosen a lower sentence given Ramos's "limited

role in the offense" and his difficult upbringing. He asserts that

the 188-month sentence was "both unreasonable and even draconian."

            We review the imposed sentence in a two-step process,

examining it first for procedural errors, and then for substantive

unreasonableness.    United States v. Politano, 522 F.3d 69, 72 (1st

Cir. 2008).

A.   Procedural errors

            Ramos claims two forms of procedural error:   failing to

explain the reasons for the sentence, and failing to adequately

consider the factors in 18 U.S.C. § 3553.   Because these arguments

are raised for the first time on appeal, our review is for plain

error.     See United States v. Rivera-Gonzalez, 626 F.3d 639, 646

(1st Cir. 2010).15


      14
        Ramos casts as a separate argument a claim that Vilanova
could have benefitted himself by testifying honestly and accepting
responsibility, and that the trial court was unlikely to punish him
for any testimony. We read this as an argument that Vilanova did
not face a substantial danger of self-incrimination.       We have
already rejected this argument.
      15
        "To vacate a sentence under plain error review, four
prerequisites must be established: (1) an error occurred; (2) the

                                -19-
             Section 3553(c) requires the district court to "state in

open court the reasons for its imposition of [a] particular

sentence."    Here the court's sentencing guidelines calculation — a

total offense level of thirty-six, and a criminal history category

of I — yielded an imprisonment range of 188 to 235 months.    Because

this range is greater than twenty-four months, the district court

had to state the "reason for imposing a sentence at a particular

point within the range."      18 U.S.C. § 3553(c)(1).   We have held

that an explanation is adequate under § 3553(c)(1) if it notes

"some discrete aspect of the defendant's behavior" and ties that

aspect to the goals of sentencing.      Rivera-Gonzalez, 626 F.3d at

646-47 (quoting United States v. Vazquez-Molina, 389 F.3d 54, 58

(1st Cir. 2004), vacated on other grounds, 544 U.S. 946 (2005)).

A sentencing court is required to consider relevant § 3553(a)

factors, but need not address each one.      Id. at 647.   When there

are gaps in the explanation for a particular sentence, "a court's

reasoning can often be inferred by comparing what was argued by the

parties or contained in the pre-sentence report with what the judge

did." United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st Cir.

2006).



error was clear and obvious; (3) the error affected the defendant's
substantial rights; and (4) the error impaired the fairness,
integrity, or public reputation of the judicial proceedings."
United States v. Mangual-Garcia, 505 F.3d 1, 15 (1st Cir. 2007).



                                 -20-
          Here, we can compare the presentence investigation report

and the sentencing transcript to understand the district court's

reasoning behind its sentence.     The presentence report contained

this paragraph explaining that the characteristics of the offense,

and particularly the vulnerability of the victim, could justify a

higher sentence:

          The Court could consider that the victim was a
     troubled child who lacked the guidance and protection
     from both parents.    At the time of the offense, the
     victim was in fourth grade which leads us to believe she
     might have failed in school as a result of negligence or
     as a result of a learning disability. Her poor socio-
     economic status, her relationship with defendant
     [Rodríguez-Acevedo] . . . and the lack of supervision
     placed her in a vulnerable position. The defendants . .
     . took advantage of her ignorance and used her for their
     personal gratification. Furthermore, the defendant has
     no empathy for the victim and even blames her.

The next paragraph outlined mitigating factors with respect to

Ramos's troubled upbringing that "might have negatively impact[ed]

him and his judgment."16   At sentencing, the court and Ramos's

counsel had this exchange, which drew on both paragraphs in the

presentence report about aggravating and mitigating factors:

          The Court: Thinking of the victim, a troubled child,
     lack of guidance, lack of parents' control, very poor
     academic development and achievement, probably social and
     learning disabilities, poor socioeconomic status —




     16
       According to the presentence report, Ramos's father was a
heroin addict and his mother died when he was a teenager. When he
was 20, his father died while incarcerated, after having been
arrested in a federal drug case. His brother, also arrested in the
federal case, later died in a car accident.

                                 -21-
          [Ramos's counsel]: That also applies to my client,
     Your Honor, in the next paragraph.

          The Court:   Right.    He's an adult.

          [Ramos's counsel]:     Yes.   And that's why he's here.
     He's going to face —

          The Court:   I know.

          [Ramos's counsel]: — a very, very long sentence,
     Your Honor.

After that exchange, the court stated that it would "do what we did

with the other two [co-defendants]" and "use the lower end of the

guidelines."   At the time, co-defendants Rodríguez-Acevedo and

Vilanova had been sentenced to 210 and 180 months respectively,

while Gonzáles-Morales, the fourth co-defendant appearing in the

videos with Ramos, was awaiting sentencing.

          The court's comments, in the context of the parties's

arguments and the presentence report, offer several reasons for the

chosen sentence.   The court considered the nature and seriousness

of the offense by highlighting various ways that the victim was

vulnerable, see 18 U.S.C. § 3553(a)(1)&(2), it acknowledged the

defendant's claim of his own troubled upbringing, see id. at

(a)(1), and it returned to a fundamental distinction between

offender and victim — "He's an adult" — to justify a sentence at

the low end of the recommended range.17      Further, the court noted


     17
        The court also    heard from Ramos's counsel at sentencing
about his acceptance of   responsibility, and his contention that he
had a lesser role. It      responded to the latter argument, noting
that "there is no such    thing as better or worse in this kind of

                                 -22-
that in doing so it was treating Ramos in a similar fashion to

other co-defendants on the videos who had pleaded guilty.    See id.

at (a)(6).18    We see no procedural mistake in the district court's

explanation under the applicable plain-error review standard.

Indeed, even if Ramos had timely objected and thus preserved the

issue for closer scrutiny, we would still find no error.

B.   Substantive unreasonableness

             Ramos also attacks the substantive reasonableness of the

sentence, arguing that he had a "difficult background and limited

role in the offense," and the court never considered "a sentence

that was sufficient, but not greater than necessary," 18 U.S.C.

§ 3553(a).      He reiterates that he did not know he was being

recorded, that there was no evidence he sought to retain or

distribute the recordings, and that, unlike Vilanova, he did not

possess any child pornography.

             A district court has wide discretion in its sentencing

decisions.     The "linchpin of a reasonable sentence is a plausible

sentencing rationale and a defensible result."      United States v.

Martin, 520 F.3d 87, 96 (1st Cir. 2008).      Here, Ramos's argument


thing."
      18
       The desire to avoid unwarranted disparities among the case's
co-defendants was also discussed at a sidebar off the record. When
back on the record, the court stated that the purpose of that
sidebar discussion was "to achieve some sort of consistency between
the [defendant's and co-defendants'] sentences. And I decided the
best way to do it is the lower end of the guidelines in all three
cases."

                                 -23-
about his lack of knowledge of the recording is at odds with what

we have already held was a sufficiently supported jury verdict.

His arguments for leniency based on his background, and on his

lesser involvement when compared to Vilanova, "may be well-founded,

but they are ultimately unavailing"          because district courts have

the latitude to "emphasize the nature of the crime over the

mitigating factors," and such a "choice of emphasis . . . is not a

basis for a founded claim of sentencing error."            United States v.

Zapata, 589 F.3d 475, 488 (1st Cir. 2009) (internal quotation marks

omitted).

                                       V.

            Ramos objected at sentencing to limitations on his use of

a computer and his use of the internet during the ten-year term of

supervised release that would follow his prison term of fifteen

years and eight months.     Because he preserved the issue, we review

his arguments on appeal for abuse of discretion.           Perazza-Mercado,
553 F.3d at 69.

            Ramos also raises on appeal a new argument that the

court's prohibition on all pornography must be vacated.           We review

that claim for plain error.      Id. at 75.

A.   The district court sentencing

            Ramos's presentence report recommended that he "not have

access"   to   the   internet   "at    his   place   of   residence,   unless

approved" by probation.         This condition appears to have been


                                      -24-
redundant in light of a second, broader condition proposed in the

report that Ramos "shall not possess or use a computer, cellular

telephone, or any other device with internet accessing capability,

at any time or place without prior approval from the probation

officer."

            At sentencing, the district court imposed the proposed

ban on possessing or using a computer, cell phone, or other device

that can access the internet without prior approval from the

probation    officer,       thereby   covering   the    presentence      report's

proposed general ban on internet access at home.               The court also

added two conditions that ban using or possessing computers without

court approval, thereby suggesting that approval of such uses could

come    either   from   a    probation   officer   or   the   court.19     Other

conditions that are not challenged on appeal restrict Ramos's

ability to be near minors,20 provide for sex offender treatment, and




       19
        Specifically, condition 17 barred possessing or using a
computer that contains "an internal, external, or wireless modem"
without prior court approval, and condition 18 barred "possessing
or us[ing] any computer" without prior court approval in connection
with authorized employment. It would appear that the computer and
internet bans in these three imposed conditions — the one adopted
from the presentence report and the two added at sentencing — could
have been boiled down to one condition: a ban on possessing or
using any computer, or possessing or using any device with the
ability to access the internet, unless approved by a probation
officer or the court.
       20
        These include a ban on Ramos working with children and a
requirement that he not reside or loiter within 1,000 feet of any
area or event frequented by minors.

                                       -25-
further restrict computer and internet use in the event that Ramos

is allowed to use a computer or the internet.21

          The court gave its only justification for the computer

and internet conditions after Ramos's counsel objected to them.

Ramos's counsel contended that "the evidence at trial did not show

[he was] either using a computer or using the internet or using any

sort of device like that."   The court replied:

          It's that when you commit this kind of offense and
     the offense involves minors, usually reasonable people
     think that there may be a connection between that kind of
     conduct and the use of the internet for other purposes
     which are also sexually oriented or in that sense relate
     to the type of offense. And that's why those conditions
     are in there.
          Of course . . . let's suppose he gets a job and he's
     going to work in a commercial establishment or something.
     All that can be arranged. But the condition has to be
     around. There's no question about it.

          The court also added a further condition, not mentioned

in the presentence report, that Ramos "will not possess any

pornographic material unless approved by the probation officer,

which of course they won't."    Ramos's attorney did not object to

this condition.    The court did not explain its reasoning for the

pornography ban.



     21
        Ramos must consent to computer monitoring and filtering
systems on any computer he owns or controls; to searches of any
computer equipment; and to searches of any other electronic or
data-storage devices upon reasonable suspicion. Also, if Ramos
were permitted to use the internet at some point, he would have to
keep a daily log of all websites he accessed for reasons outside of
authorized employment, and to make such a log available to his
probation officer.

                                -26-
B.    The internet and computer-use conditions

            The purposes of supervised release mirror the purposes of

sentencing generally:     "to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for

the offense," 18 U.S.C. § 3553(a)(2)(A); "to afford adequate

deterrence to criminal conduct," id. § 3553(a)(2)(B); "to protect

the    public    from   further    crimes     of       the   defendant,"       id.

§ 3553(a)(2)(C); and the need "to provide the defendant with needed

educational     or   vocational   training,      medical     care,    or     other

correctional     treatment   in   the     most     effective      manner,"    id.

§ 3553(a)(2)(D).

            A   court   applies   18    U.S.C.     §    3583(d)    and     U.S.S.G

§ 5D1.3(b) to review special conditions.           This statute and section

of the sentencing guidelines require "that special conditions cause

'no greater deprivation of liberty than is reasonably necessary' to

achieve the goals of supervised release," and "that the conditions

be 'reasonably related' both to these goals and to the 'nature and

circumstances of the offense and the history and characteristics of

the defendant,'" Perazza-Mercado, 553 F.3d at 69 (quoting 18 U.S.C.

§ 3583(d)(1)-(2)).      See also 18 U.S.C. § 3553(a)(1).

            In Perazza-Mercado, we reviewed a special condition that

barred the defendant from using the internet at home during his

fifteen years of supervised release.         The defendant, convicted of

unlawful sexual contact with a minor, had no history of using the


                                   -27-
internet     to    view     child       pornography        or     contact     minors

inappropriately, and did not use the internet in committing his

crime.     He thus contended that such a ban would not advance the

sentencing goals of deterrence or protecting the public, and

instead would unnecessarily harm his ability to use the internet

for purposes related to rehabilitation. 553 F.3d at 70.

            In our analysis, we noted that "an undue restriction on

internet use renders modern life — in which, for example, the

government strongly encourages taxpayers to file their returns

electronically, where more and more commerce is conducted on-line,

and where vast amounts of government information are communicated

via website — exceptionally difficult."                    Id. at 72 (internal

quotation marks omitted).         A total ban on internet use at home was

thus   inconsistent       with   the    vocation    and    education       goals    of

supervised release. It prevented, for example, such vital tasks as

looking for job postings when at home.              We were also mindful that

a defendant's supervised release conditions only take effect after

completion of the prison sentence.                Id. at 73.          There is ample

reason to believe that it will become harder and harder in the

future for an offender to rebuild his life when disconnected from

the internet at home.

            Our opinion in Perazza-Mercado further relied on the

availability      of   narrowly        tailored    tools        for    reaching    the

appropriate balance between monitoring an offender in order to


                                        -28-
protect the public, while still allowing him some reasonable

internet access.         Just as conditions forbid a defendant from

working with children as part of his job, or living or loitering

near areas whether children gather, "modern technology permits[] an

internet   prohibition       which    would       essentially    replicate      these

real-world limitations."           Id. at 74.     Modern monitoring techniques

include software installed on a computer to track usage, as well as

relying on data from a user's internet service provider. These are

important tools for a court to consider for an offender who, as we

noted repeatedly in Perazza-Mercado, did not use the internet for

his   crime,   and     has   not    used    the    internet     in    the   past    for

impermissible purposes, such as viewing child pornography, or

contacting minors inappropriately.                 Given the absence of those

concerns, the importance of the internet to daily life, and the

availability of narrowly tailored monitoring tools, we agreed that

the   internet   ban    at   home    was    not    reasonably        related   to   the

defendant's personal characteristics or offense of conviction, and

caused a greater deprivation of liberty than necessary for the

goals of supervised release.22             Id. at 73.




      22
        Circuit courts have affirmed broad supervised-release
restrictions on internet access when "(1) the defendant used the
internet in the underlying offense; (2) the defendant had a history
of improperly using the internet to engage in illegal conduct; or
(3) particular and identifiable characteristics of the defendant
suggested that such a restriction was warranted." Perazza-Mercado,
553 F.3d at 70 (citing cases).

                                       -29-
          Ramos's case raises two variations from the facts of

Perazza-Mercado.23   Here the overlapping conditions go beyond a ban

on the internet at home, and instead cover any possession or use,

anywhere, of a computer, or of a device with the capability to

access the internet.    Also, there is an attempt in this case to

provide for leeway in the conditions.     Ramos's condition barring

use of computers or devices with internet access would allow such

use with prior approval from probation; the additional internet and

computer conditions have an exception if Ramos seeks prior court

approval. Thus the government contends that Ramos does not face an

absolute ban, "but mostly a conditional limitation."

          This authority of probation or a future court to modify

a sweeping ban on computer or internet use does not immunize the

ban from an inquiry that evaluates the justification for the ban in

the first instance.    Otherwise, in the guise of delegation to a

future decision-maker, sentencing courts could abdicate their

responsibility to assess the compatibility of supervised release

conditions with the goals of sentencing.     To approve problematic

conditions because a judge or a probation officer might, in her or

his discretion, relax them in the future, undermines the command to




     23
        After more than fifteen years in prison, Ramos faces a
shorter period of supervised release, ten years, than the fifteen
years of supervised release in Perazza-Mercado after four years of
prison. The difference in length of the supervised release terms
does not alter the result here.

                                -30-
sentencing courts to not deprive offenders of more liberty than is

necessary to carry out the goals of supervised release.

            The district court did not cite evidence in the record

that Ramos used a computer or the internet in any way in connection

with the offense, nor did it identify past impermissible uses that

justified generally barring him from using a computer or the

internet for ten years.24        We read the court's brief explanation as

positing its personal belief that there may be a link between

Ramos's crime and the potential for using a computer or the

internet for child-pornography offenses.

            Of course, access to a computer and the internet can

facilitate such crimes.            But the fact "[t]hat an offense is

sometimes committed with the help of a computer does not mean that

the district court can restrict the Internet access of anyone

convicted of that offense."         United States v. Burroughs, 613 F.3d
233, 243 (D.C. Cir. 2010); cf. United States v. Peterson, 248 F.3d
79,   83   (2d   Cir.    2001)   ("Although    a   defendant    might   use   the

telephone to commit fraud, this would not justify a condition of

probation    that       includes   an    absolute    bar   on    the    use    of

telephones.").      The sentencing guidelines recommend a condition


      24
        United States v. Siegel, 753 F.3d 705 (7th Cir. 2014),
provides a helpful overview and guidance for properly imposing
special conditions.    As part of suggested best practices, it
recommends that a district court determine the appropriateness of
a special condition "with reference to the particular conduct,
character, etc., of the defendant, rather than on the basis of
loose generalizations." Id. at 717.

                                        -31-
"limiting the use of a computer or an interactive computer service"

for a defendant convicted of a sex offense against a minor, "in

cases in which the defendant used such items." U.S. Sentencing

Guidelines Manual § 5D1.3(d)(7)(B) (2009) (emphasis added).

           We note that cases in other circuits are in general

accord: where a defendant's offense did not involve the use of the

internet   or   a   computer,    and    he    did   not   have   a   history   of

impermissible internet or computer use, courts have vacated broad

internet and computer bans regardless of probation's leeway in

being able to grant exceptions.           Compare, e.g., United States v.

Crume, 422 F.3d 728, 733 (8th Cir. 2005) (vacating ban on computer

and internet access where the offender did not use a computer or

the internet in his offense but the probation officer did have

discretion to relax the ban); United States v. Freeman, 316 F.3d
386, 391-92 (3d Cir. 2003) (same), with United States v. Love, 593
F.3d 1, 12 (D.C. Cir. 2010) (affirming ban on internet access,

where offender sent child pornography online and where probation

officer would have discretion to relax the ban);              United States v.

Ristine, 335 F.3d 692, 696 (8th Cir. 2003) (same); United States v.

Rearden, 349 F.3d 608, 621 (9th Cir. 2003) (same); United States v.

Miller, 665 F.3d 114, 117, 133-34 (same, where offender received

child pornography online).        The district court's reasoning would

impermissibly create a categorical rule allowing broad limitations

on   computer   and   internet   use     simply     because   the    offense   of


                                       -32-
conviction involved child pornography.         See Perazza-Mercado, 553
F.3d at 77 ("The Sentencing Commission creates such generally

applicable     conditions   of    supervised   release,    not   appellate

judges.").

             The government labors to fill the void of justification

for the computer and internet restrictions.       For example, it notes

that Ramos admitted to looking at adult pornography, has some

familiarity with computers, and did computer repair work in his

housing project.        "It is significant that other co-defendants

possessed child pornography in their personal computers,"25 the

government argues, further noting that Ramos had a small reading

device (a Barnes & Noble Nook) that he apparently had reprogrammed

to function as a more general-use computer tablet.           Although the

authorities never seized and searched the tablet, the government

contends that the restrictions "were responsive to those facts," a

reference that apparently includes the unreviewed tablet.

             These arguments ignore the absence of evidence of Ramos

using a computer or the internet in the commission of his crime,

and the lack of any indication that Ramos had used a computer or

the   internet    for   illegal    purposes,   such   as   viewing   child

pornography, or improperly contacting minors.              The prosecutor

released Ramos's computer to his family because there was no child


      25
        The government appears to be referring to Vilanova and
Gonzáles-Morales, both of whom were charged in the superseding
indictment with possession of images of child pornography.

                                    -33-
pornography found on it, and there is no indication in the record

that his tablet contained child pornography, or that he likely

repaired or had access to the computers of the co-defendants in

this case. In short, the government's contentions are "nothing but

post hoc conjecture."   Burroughs, 613 F.3d at 244.

           Importantly, the computer and internet conditions that

Ramos did not challenge on appeal include monitoring and filtering

systems, searches of any computer equipment, and searches of other

electronic or data-storage devices upon reasonable suspicion.

These conditions are narrowly tailored tools that further undercut

the argument for any broader internet and computer ban in this

case.26   Given that these narrowly tailored conditions are already


     26
        The record shows inconsistency in how co-defendants were
treated with respect to internet and computer bans. Ramos,
Vilanova, and Rodríguez-Acevedo were sentenced on May 29, 2012, and
all received broad limitations on internet and computer use without
probation approval. It appears that only Ramos objected to the
conditions at sentencing, and he was the only defendant in that
group without a history of impermissible internet use: Vilanova
had a collection of images of child pornography, and Rodríguez-
Acevedo had online conversations of a sexual nature with KMV.
     About two months later, co-defendants Encarnación-Ruiz and
Gonzáles-Morales    were sentenced.    Neither one had conditions
imposed that banned using the internet or computers without
probation approval, despite presentence reports that had
recommended such conditions. In Encarnación-Ruiz's case, he filed
written objections to the initial presentence report.            He
contended, as Ramos did, that the internet and computer bans were
not reasonably related to his offense or characteristics.        It
appears the probation officer agreed with Encarnación-Ruiz's
objections because the challenged conditions did not appear in the
final presentence report submitted to the court. For Gonzáles-
Morales, his presentence report stated that a digital storage card
that he owned had two videos of child pornography. The record does
not show that he ever objected to the presentence report's

                                -34-
in place, there is no need for us remand to the district court, as

we did in Perazza-Mercado, so that it might devise appropriate

restrictions on Ramos's computer and internet use.        We thus vacate

the challenged restrictions to the use of a computer or the

internet — specifically, the additional supervised release terms

numbered 9, 17, and 18.27

C.   The ban on pornography

           At   sentencing,   the    district   court   added   a   special

condition, not sought by the government, that Ramos "will not

possess any pornographic material unless approved by the probation

officer, which of course they won't." The court did not separately

explain the reason for that condition, and the defendant did not

ask for an explanation.     We think it reasonable to infer, however,

that the court saw some unstated connection between viewing adult

pornography and the child pornography offenses here.                In that

sense, the court probably drew on the justification it offered for

the sweeping ban on internet and computer use — "when you commit

this kind of offense and the offense involves minors . . . there



recommended ban on using any computer or devices with internet
capability.   Yet no such condition appears in his judgment of
conviction.
     These inconsistencies in the imposed sentencing conditions for
the co-defendants further undermine the government's rationale for
imposing on Ramos the sweeping bans on computer and internet use.
      27
       We further note that probation can move to modify conditions
of supervised release, see 18 U.S.C. § 3583(e)(2), should there be
a change in circumstances to justify additional conditions.

                                    -35-
may be a connection between that kind of conduct and the use of the

internet for other purposes which are also sexually oriented or in

that sense relate to the offense."           Again, the court cited no

evidence specific to this case or in behavioral studies supporting

the connection that the court suggests "may" exist between watching

adult pornography and the production of child pornography.

          In   Perazza-Mercado   we   also    vacated,   on    plain-error

review, a ban on adult pornography because the ban imposed, in the

absence of any evidentiary support, was not reasonably related to

the nature and circumstances of the offense and to the history and

characteristics of the defendant. 553 F.3d at 76.       "A condition

with no basis in the record or with only the most tenuous basis,

will inevitably violate [18 U.S.C. §] 3585(d)(2)'s command that

such conditions involve no greater deprivation of liberty than is

reasonably necessary."   Id. (internal quotation marks omitted).28

Here, the ban on any pornographic material, contained in condition

14 of the additional supervised release conditions, must be vacated




     28
        We recognize that the presentence report indicates that
Ramos, unlike the defendant in Perazza-Mercado, viewed adult
pornography in the more recent past. However, the government does
not argue that such a fact distinguishes this case, and there is no
discussion of this point in the district court's sentencing
explanation. Moreover, nothing in the record justifies, as far as
we can tell, the conclusion that viewing adult pornography was a
habit that "contributed to his offense or would be likely to do so
in the future." Perazza-Mercado, 553 F.3d at 76.

                                 -36-
for the same reason.29 However, the district court may revisit this

issue at a resentencing limited to a reconsideration of the

pornography ban.   If it chooses to reimpose such a condition, it

must explain its basis for doing so and its grounding in the

present or an expanded record.30

                               VI.

          For the reasons stated, we affirm the conviction and

sentence of imprisonment, and vacate the additional terms of

supervised release numbered 9, 14, 17, and 18.   We remand for the

district court to modify the judgment in accordance with this

opinion, and to revisit the pornography ban if it wishes, subject

to the requirements stated herein.

          So ordered.




     29
        The government contends that this ban is akin to the
condition challenged in United States v. Sebastian, 612 F.3d 47
(1st Cir. 2010).      That condition barred the offender from
possessing pornography if such a condition were part of a sex
offender treatment program. As the court in Sebastian noted, such
a condition "does little more than require [the defendant] to
follow the rules of any program he may be required to attend." Id.
at 52. Here the ban on pornography is for the ten-year probation
term and does not depend on being part of a treatment program.
Thus the ban falls within the holding of Perazza-Mercado.
     30
       Because we vacate the condition as inadequately supported,
we do not reach Ramos's argument that the ban on "pornographic
material" is unconstitutionally vague.

                               -37-